— Proceeding pursuant to CPLR article 78 to annul a determination of respondent State Commissioner, dated March 21, 1975 and made after a statutory fair hearing, which affirmed a determination of respondent City Commissioner dated October 28, 1974, terminating a grant of public assistance for petitioner and her children. Application granted; determinations annulled, on the law, without costs, and respondents are directed to reinstate the grant in question, retroactively to the effective date of the termination. In our opinion the findings of the city agency that it is unable to determine the needs of petitioner and her children are unsupported by the record. Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.